NUMBERS 13-20-00379-CV AND 13-20-00380-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG

          IN THE GUARDIANSHIP OF SHELLEY THOMSON
   A/K/A SHELLEY SUE THOMSON, AN INCAPACITATED PERSON


                   On appeal from the County Court at Law
                          of Comal County, Texas.


                         MEMORANDUM OPINION
             Before Justices Benavides, Longoria, and Tijerina
                 Memorandum Opinion by Justice Tijerina

      In appellate cause 13-20-00379-CV, appellants Shelly Thomson, Phil Ross, and

Joann Rivera appeal from the trial court’s July 17, 2019 order. By one issue, appellants

contend that the trial court’s order deprived Thomson of her right to retain counsel and of

Ross’s right to represent Thomson. In appellate cause 13-20-00380-CV, appellants

appeal from the trial court’s August 19, 2019 order. We dismiss the appeals in both
causes.1 See TEX. R. APP. P. 43.2.

                                        I.      BACKGROUND

        The trial court appointed appellee the Texas Health & Human Services

Commission (the Commission) Thomson’s permanent guardian on May 23, 2019 after

conducting a hearing regarding Thomson’s health issues. Neither Ross nor Rivera were

involved in that proceeding. On June 17, 2019, Ross filed a notice of appearance

asserting that Thomson had hired him to represent her and a verified motion for temporary

restraining order and temporary injunction asking that the trial court issue an injunction

allowing Thomson to access “her home, income, automobile and her personal property,

to prevent interference with her normal daily activities by her guardian, and to have the

fullest access to supports and services in the social settings that she prefers in order to

fully exercise her rights to health maintenance and restoration.” Ross also requested that

the trial court grant a temporary injunction to allow Thomson to among other things chose

her attorney.

        On July 1, 2019, pursuant to rule 12, the Commission filed a motion to show

authority alleging that Thomson lacked capacity to hire Ross as her attorney and

requesting that the trial court strike Ross’s June 17 pleadings. See TEX. R. CIV. P. 12. The

Commission requested a hearing so that Ross could appear and show his authority to

serve as Thomson’s attorney. Ross filed a reply to the motion to show authority. The trial

court granted the Commission’s motion in part on July 17, 2019. Specifically, the trial


        1 These causes were severed from appellate cause 13-19-00517-CV, which was transferred from
the Third Court of Appeals in Austin to this Court pursuant to a docket equalization order issued by the
Supreme Court of Texas. See TEX. GOV’T CODE ANN. § 73.001.



                                                   2
court ordered “that until such time as an attorney-client contract is submitted and

approved by the Court, the Court finds the current attorney-client contact void.” However,

the trial court did not strike Ross’s pleadings, and instead, it construed them as a

complaint. On August 19, 2019, the trial court denied the relief requested by Ross in his

June 17 pleadings. These appeals followed.

                         II.    THE AUGUST 19 ORDER IS UNTIMELY

       A party must file a timely notice of appeal to invoke appellate court jurisdiction.

Wilkins v. Methodist Health Care Sys., 160 S.W.3d 559, 564 (Tex. 2005); Yost v. Jered

Custom Homes, 365 S.W.3d 847, 847 (Tex. App.—Dallas 2012, no pet.); Hosea v.

Whittenburg, 311 S.W.3d 704, 705 (Tex. App.—Amarillo 2010, pet. denied); see TEX. R.

APP. P. 25.1(b). Texas Rule of Appellate Procedure 26.1 provides that an appeal is

perfected when the notice of appeal is filed within thirty days after the judgment is signed.

TEX. R. APP. P. 26.1(a)(1). Where a timely motion for new trial or other appropriate post-

judgment motion has been filed, the notice of appeal must be filed within ninety days after

the judgment is signed. See id. Rule 26.3 provides a fifteen-day extension period for these

deadlines if the notice of appeal is filed in the trial court and a motion for extension of time

reasonably explaining the delay is filed in the appellate court. See id. R. 26.3. A motion

for extension of time is necessarily implied when an appellant, acting in good faith, files a

notice of appeal beyond the time allowed by rule 26.1, but within the fifteen-day grace

period provided by Rule 26.3 for filing a motion for extension of time. See id.; Verburgt v.

Dorner, 959 S.W.2d 615, 617–18, 619 (Tex. 1997) (construing the predecessor to Rule

26); City of Dallas v. Hillis, 308 S.W.3d 526, 529 (Tex. App.—Dallas 2010, pet. denied).



                                               3
However, even though a motion for extension of time is necessarily implied, it is still

necessary for an appellant to reasonably explain the need for an extension. See Jones v.

City of Houston, 976 S.W.2d 676, 677 (Tex. 1998); Baker v. Regency Nursing & Rehab.

Ctrs., Inc., 534 S.W.3d 684, 685 (Tex. App.—Corpus Christi–Edinburg 2017, no pet.). If

the notice of appeal is untimely, the reviewing court lacks jurisdiction and must dismiss

the case. Wilkins, 160 S.W.3d at 564; In re L.G., 517 S.W.3d 275, 277 (Tex. App.—San

Antonio 2017, pet. denied); Haase v. Abraham, Watkins, Nichols, Sorrels, Agosto &

Friend, LLP, 404 S.W.3d 75, 80 (Tex. App.—Houston [14th Dist.] 2013, no pet.).

        Pursuant to Texas Rule of Appellate Procedure 26.1(a), because appellants did

not file a motion for new trial, their notice of appeal was due on September 18, 2019 but

was not filed until December 31, 2019. See TEX. R. APP. P. 26.1(a). This date was outside

of the potential fifteen-day grace period for an extension of time provided by the appellate

rules. See id. R. 26.3. We are not at liberty to extend this deadline other than as provided

by the appellate rules. See id. R. 2 (stating that the appellate courts may suspend a rule’s

operation in a particular case but may not “alter the time for perfecting an appeal in a civil

case”). And, unless the record affirmatively demonstrates the propriety of appellate

jurisdiction, we must dismiss the appeal. Jack M. Sanders Family Ltd. P’ship v. Roger T.

Fridholm Revocable, Living Tr., 434 S.W.3d 236, 240 (Tex. App.—Houston [1st Dist.]

2014, no pet.); Hosea, 311 S.W.3d at 704; Saxa Inc. v. DFD Architecture Inc., 312 S.W.3d

224, 227 (Tex. App.—Dallas 2010, pet. denied).




                                              4
        On December 10, 2020, the Clerk of the Court sent notice to appellants to correct

this defect if it was possible. We further informed appellants that the appeal would be

dismissed if they failed to cure the defect after the expiration of ten days from the date of

our letter. See TEX. R. APP. P. 43.2. Appellants filed a response. However, they have not

cured this defect. 2 Accordingly, the Court, having examined and fully considered the

documents on file is of the opinion that the appeal should be dismissed.3

                           III.     THE JULY 17, 2019 ORDER IS NOT FINAL

        “A party in a suit or proceeding pending in a court of this state may, by sworn

written motion stating that he believes the suit or proceeding is being prosecuted or

defended without authority, cause the attorney to be cited to appear before the court and

show his authority to act.” Id. “Upon his failure to show such authority, the court shall

refuse to permit the attorney to appear in the cause, and shall strike the pleadings if no

person who is authorized to prosecute or defend appears.” Id.

        An appeal may be taken only from a final judgment, unless a statute expressly

authorizes an interlocutory appeal. See TEX. CIV. PRAC. & REM. CODE ANN. §§ 51.012,

51.014(a); Lehmann v. Har–Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). Orders on rule

12 motions are usually interlocutory and not final until merged into a final judgment. In re

Guardianship of Benavides, 403 S.W.3d 370, 373–74 (Tex. App.—San Antonio 2013,


        2   Appellants request the Court to waive the thirty-day deadline, however as previously stated,
jurisdiction cannot be extended or waived.
          3 In their response to our defect letter, appellants argue that they did not participate in the hearing

because they lacked notice and appear to argue the elements of a restricted appeal. However, appellants
have not filed a notice of restricted appeal. See TEX. R. APP. P. 25.1(d)(7) (explaining the requirements for
filing a notice of restricted appeal).




                                                       5
pet. denied); State Bd. of Ins. v. Williams, 736 S.W.2d 259, 260–61 (Tex. App.—Austin

1987, no writ). However, in In re Guardianship of Benavides, the parties in a guardianship

proceeding challenged a rule 12 order, which the appellees argued was not final for

purposes of appeal. 403 S.W.3d at 374. The court of appeals concluded that the rule 12

order was final for purposes of appeal because it “finally disposed of all issues raised in

the rule 12 motion to show authority[] and concluded a discrete phase of the guardianship

proceedings.” Id.; see De Ayala v. Mackie, 193 S.W.3d 575, 578 (Tex. 2006) (“Not every

interlocutory order in a probate case is appealable, however, and determining whether an

otherwise interlocutory probate order is final enough to qualify for appeal, has proved

difficult.”).

        Here, the Commission pursuant to rule 12 requested for the trial court to conclude

that Ross could not appear as Thomson’s attorney and to strike the June 17 pleadings

filed by Ross on Thomson’s behalf. The trial court’s order stated that Ross could no longer

appear as Thomson’s attorney of record until Ross produced a valid contract. However,

the trial court did not strike the June 17 pleadings filed by Ross as requested by the

Commission and as required by rule 12. Instead, the trial court construed Ross’s

pleadings as a complaint and allowed Ross to appear on behalf of Thomson to argue in

support of the June 17 pleadings. Thus, the July 17 order is not a rule 12 order, and it

does not dispose of all issues raised by the Commission’s rule 12 motion as it did not

strike the June 17 pleadings. Thus, we conclude that under these circumstances, the July

17 order is not a final rule 12 order because the trial court did not strike Ross’s June 17

pleadings, it did not conclude a discrete phase of the guardianship proceedings, and the



                                            6
trial court has not prevented Ross from filing any other pleadings on Thomson’s behalf.

In fact, the trial court held a hearing on Ross’s June 17 pleadings and ruled on the merits

of those pleadings in its August 19 order. 4 Ross cites no authority and we find none

supporting a conclusion that the July 17 order is an appealable rule 12 order. See In re

Guardianship of Benavides, 403 S.W.3d at 374; Logan v. McDaniel, 21 S.W.3d 683, 689

(Tex. App.—Austin 2000, pet. denied) (holding that a rule 12 order was final and

appealable when no issues raised in the motion to show authority remained unresolved);

see also Matter of Guardianship of Thrash, No. 04-19-00477-CV, 2020 WL 4046522, at

*3 (Tex. App.—San Antonio July 15, 2020, no pet h.) (mem. op.) (concluding that “the trial

court’s order striking the pleadings did not conclude a discrete phase of the guardianship

proceeding” and was therefore “interlocutory and not appealable”).

        On December 8, 2020, the Clerk of this Court notified appellants that their notice

of appeal was defective because it was not an appealable order. We further informed

appellants that the appeal would be dismissed if they failed to cure the defect after the

expiration of ten days from the date of our letter. See TEX. R. APP. P. 43.2. Appellants filed

a response, but as explained above, they have not cured the defect. Accordingly, the

Court, having examined and fully considered the documents on file is of the opinion that

the appeal should be dismissed.




         4 Thus, appellants’ arguments are without merit because as mentioned above, the trial court did

not strike Ross’s June 17 pleadings, and it considered the merits of Ross’s June 17 pleadings and ruled on
them in its August 19 order. However, as set out above, appellants’ notice of appeal of the August 19 order
was untimely.




                                                    7
                                  IV.    CONCLUSION

      We DISMISS the appeals in appellate cause 13-20-00380-CV and in appellate

cause 13-20-00379-CV for want of jurisdiction. See TEX. R. APP. P. 42.3(a).



                                                                   JAIME TIJERINA
                                                                   Justice


Delivered and filed on the
21st day of January, 2021.




                                           8